Title: To James Madison from William Wirt, 10 March 1816
From: Wirt, William
To: Madison, James


                    
                        Dear Sir.
                        Richmond. March 10. 1816
                    
                    I understand that the office of attorney for the U.S. in the district of Virginia is vacant by the resignation of Mr. Hay; and if a successor be not already selected, I beg leave to present to your notice Mr: Abel P. Upshur

of this city. The circumstance of Mr. Upshurs having read law under my direction and lived in habits of great intimacy with me for several years, has brought me closely acquainted with the structure of his mind and character and I have no hesitation in saying that I consider him as among the first young men of our state. He is uncommonly acute—solid—fruitful in resource—already enlightened in an eminent degree and with habits of application and an emulous love of his profession which insure him a station in the first ranks of the bar. He is, moreover, a gentleman of the purest and noblest sense of honor—with habits of moral propriety which would do honor to a sage. In such case, however, it is proper to state that he is a federalist—but a Virginian and not a Northern federalist. He justified the late war with G. Britain—and was among the volunteers who marched to York river to meet the enemy. In relation to the office for which I present him, I am entirely certain, from the elevation and firmness of his character, that no difference of political sentiment would ever swerve him from his duties, or abate in the smallest degree the zeal proper for their discharge. How far, in the present condition of the country, his political creed ought to operate as a bar to his appointment, or whether its tendency would not rather be to soothe the exasperation of party and promote that coalescence which is so desirable on every account and of which we have such promissing omens it is not for me to decide. I submit the proposition with great deference and rely upon your usual indulgence to excuse this liberty. I beg you to accept the assurance of my unalterable attachment and respect.
                    
                        
                            Wm Wirt
                        
                    
                